Citation Nr: 0827382	
Decision Date: 08/13/08    Archive Date: 08/18/08

DOCKET NO.  00-16 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Timeliness of a substantive appeal from a September 1998 
rating decision denying service connection for a low back 
disorder.

2.  Entitlement to service connection for chronic low back 
disability.


REPRESENTATION

Appellant represented by:	Francis M. Jackson, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The veteran served on active duty from April 1951 to April 
1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from February 2000 decisions of the 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in Portland, Oregon.  The veteran testified before 
Veterans Law Judge Peevy at videoconference hearing in 
October 2004 and before the undersigned Veterans Law Judge at 
a videoconference hearing in July 2008.  Transcripts of these 
proceedings are associated with the claims folder.

This case was previously before the Board in June 2001, 
September 2003, March 2005, and January 2008 and has been 
remanded twice by the United States Court of Appeals for 
Veterans Claims (Court), first in January 2003 and again in 
August 2007.

 
FINDINGS OF FACT

1. The RO notified the veteran in a rating decision dated 
September 23, 1998, that it had denied the reopening of his 
claim for service connection for a low back disorder based on 
the failure to submit new and material evidence.

2. The veteran submitted a VA Form 1-9, dated October 9, 
1998.  In an October 1998 Report of Contact the veteran's 
representative indicated that the VA Form 1-9 submitted in 
October 1998 should be interpreted as the veteran's notice of 
disagreement.  

3.  On April 28, 1999 the veteran's then-representative faxed 
a written communication to the RO regarding the status of the 
veteran's claim.

4.  A statement of the case was issued on August 10, 1999.

5.  In correspondence dated August 12, 1999 the veteran's 
then-representative requested a copy of the veteran's claims 
file so that he could "write a valid appeal."  The RO 
responded by sending a copy of the veteran's claims file on 
September 1, 1999.    

6. The veteran submitted a VA Form 1-9 substantive appeal, 
dated December 13, 1999 which was more than 60 days after the 
date the statement of the case was issued, more than 60 days 
after the date the RO sent the veteran's representative a 
copy of the claims file so that the veteran's then-
representative could "write a valid appeal," and more than 
one year from the date the veteran was notified about the 
denial of his claim.

7.  A timely request for an extension of the time limit for 
filing the substantive appeal is not of record.

8.  There is competent evidence of a low back disorder and 
competent medical evidence linking the veteran's low back 
disorder to service.


CONCLUSIONS OF LAW

1.  The veteran has not submitted a timely substantive appeal 
with regard to the September 1998 rating decision which 
denied the reopening of his claim for service connection for 
a low back disorder based on the failure to submit new and 
material evidence, and good cause has not been shown to 
support the grant of an extension of the time limit for 
filing the present appeal.  38 U.S.C.A. §§ 7105, 7108 (West 
2002); 38 C.F.R. §§ 3.109, 20.202, 20.302, 20.303 (2007).

2.  Service connection for a low back disorder is 
established.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran claims that his current back disorder is related 
to an injury to his back incurred during his military service 
from April 1951 to April 1955.  Service medical records 
confirm that the veteran injured his back in October 1951 but 
his April 1955 separation examination shows a normal 
evaluation of the spine.  Private medical records also show 
that the veteran subsequently injured his back in January 
1976, approximately 21 years after service.  

Procedural History

In April 1977 the veteran filed a claim for service 
connection for a back disorder.  By rating decision dated in 
June 1977 the RO denied service connection for a back 
disorder finding that while there was evidence of an injury 
to the back in service, the veteran's separation examination 
was normal and also noting that the veteran's current back 
disorder was related to a subsequent January 1976 post-
service injury.  The veteran submitted a notice of 
disagreement in July 1977 and the RO issued a statement of 
the case later than month, however the veteran never 
perfected an appeal of the April 1977 rating decision.

In December 1981 the veteran filed a second claim for service 
connection for a back disorder.  By correspondence dated in 
February 1982 the RO denied service connection for a back 
disorder finding that the veteran had failed to submit new 
and material evidence with regard to his previously denied 
claim.  The veteran perfected an appeal of this decision and 
in February 1983 the Board denied service connection for a 
back disorder. 

In July 1992 the veteran filed a third claim for service 
connection for a back disorder, this time claiming that the 
Board had previously granted service connection for a back 
disorder.  In support of this assertion the veteran submitted 
the last page of a Board decision which seemingly granted 
service connection for a low back disorder.  In July 1998, 
after several years of searching for a complete copy of this 
Board decision which allegedly granted service connection for 
the veteran's back disorder, it was discovered that the last 
page submitted by the veteran did not pertain to the 
veteran's case at all and instead belonged to another 
veteran.  Subsequently, in September 1998 the RO issued a 
rating decision denying the reopening of the veteran's claim 
for a back disorder, finding that he had failed to submit new 
and material evidence. 

In October 1998 the veteran submitted a VA Form 1-9 with 
regard to the September 1998 rating decision.  In a 
subsequent Report of Contact also dated in October 1998 the 
veteran's representative indicated that the October 1998 VA 
Form 1-9 should be interpreted as the veteran's notice of 
disagreement (NOD).  The veteran was afforded a hearing 
before the RO in January 1999 and in April 1999 the veteran's 
then-representative submitted a faxed statement regarding the 
status of the veteran's claim.  In August 1999 the RO issued 
a statement of the case (SOC) wherein the veteran's claim was 
reopened based on the submission of new and material evidence 
but service connection for a back disorder was denied.  Later 
that month the veteran's representative requested a copy of 
the veteran's claims file so that he could write a valid 
appeal.  The RO sent a copy of the claims file to the 
veteran's representative in September 1999 and in December 
1999 the veteran's representative submitted a substantive 
appeal.  

In February 2000 the RO notified the veteran that his 
December 1999 substantive appeal was untimely.  The RO also 
issued another rating decision in February 2000, finding that 
the veteran had failed to submit new and material evidence to 
reopen his claim.  The veteran submitted notice of 
disagreements as to both the timeliness and new and material 
evidence issues and timely perfected appeals of both issues.  

In June 2001 the Board issued a decision finding that the 
veteran had failed to submit a timely appeal with regard to a 
September 1998 rating decision denying service connection for 
a low back disorder and also finding that the veteran had 
failed to submit new and material evidence to reopen his 
previously denied claim of service connection for a low back 
disorder.  The veteran appealed this decision to the United 
States Court of Appeals for Veterans Claims (Court).  In 
January 2003 the Court issued an order granting the parties' 
December 2002 Joint Motion for Remand (Joint Motion) to 
vacate the Board's decision and remand the case back to the 
Board for compliance with the Joint Motion.  

In March 2005 the Board issued a second decision finding that 
the veteran had failed to submit a timely appeal with regard 
to a September 1998 rating decision denying service 
connection for a low back disorder, finding that the veteran 
had submitted new and material evidence to reopen his 
previously denied claim of service connection for a low back 
disorder, and remanding the service connection claim for the 
RO's consideration of the newly submitted evidence.  
Thereafter, the veteran appealed the timeliness issue to the 
Court.

In September 2005 the Board issued a third decision denying 
service connection for a low back disorder.  Thereafter, the 
veteran appealed this issue to the Court.  In August 2007 the 
Court issued an order vacating the Board's decision and 
remanding the case back to the Board for consideration of an 
October 1998 VA Form 9 with regard to the timeliness issue 
and for a more thorough discussion regarding the denial of 
service connection for a back disorder.  Finally, in January 
2008 the Board granted the veteran's request for a new 
videoconference hearing and remanded the case for compliance 
with this order.

	1.  Timeliness of a substantive appeal from a September 
1998 rating decision denying service connection for a low 
back disorder

Under VA regulations, an appeal consists of a timely filed 
notice of disagreement (NOD) in writing and, after a 
statement of the case (SOC) has been furnished, a timely 
filed substantive appeal.  38 C.F.R. § 20.200 (2007).

A substantive appeal consists of a properly completed VA Form 
1-9, "Appeal to Board of Veterans' Appeals" or 
correspondence containing the necessary information.  Proper 
completion and filing of a substantive appeal are the last 
actions a veteran needs to take to perfect an appeal.  38 
C.F.R. § 20.202.  A substantive appeal must be filed within 
60 days from the date that the agency of original 
jurisdiction mails the SOC to the veteran or within the 
remainder of the one-year period from the date of mailing of 
the notification of the determination being appealed, 
whichever comes later.  38 U.S.C.A. § 7105; 38 C.F.R. § 
20.302(b).  If a claimant fails to file a substantive appeal 
in a timely manner, and fails to timely request an extension 
of time, he or she is statutorily barred from appealing the 
RO decision.  Roy v. Brown, 5 Vet. App. 554, 556 (1993).  See 
also YT v. Brown, 9 Vet. App. 195 (1996); Cuevas v. Principi, 
3 Vet. App. 542, 546 (1992). Cf. Rowell v. Principi, 4 Vet. 
App. 9 (1993).

As above, in this case, a letter from the RO dated September 
23, 1998, notified the veteran that his claim for service 
connection for a back disorder had been denied as he had 
failed to submit new and material evidence.  The veteran 
submitted a VA Form 9, dated October 9, 1998 and in a 
subsequent Report of Contact also dated in October 1998 the 
veteran's representative indicated that this VA Form 9 should 
be interpreted as the veteran's notice of disagreement.  On 
April 28, 1999 the veteran's then-representative submitted a 
faxed statement regarding the status of the veteran's claim.  
An SOC was issued on August 10, 1999 wherein the veteran's 
claim was reopened based on the submission of new and 
material evidence but service connection for a back disorder 
was denied.  In a cover letter accompanying the SOC, the RO 
stated:

If you decide to continue your appeal, you will need to 
file a formal 
appeal.  You can do that by completing and filing the 
enclosed VA 
Form 9, Appeal to Board of Veteran' Appeals.  Please 
read the
 instructions that come with the VA Form 9 very 
carefully.  They 
tell you what you need to do, and how much time you have 
to do 
it, if you want to continue your appeal.  They also tell 
you how to get assistance, about your hearing rights, 
and about a number of other 
important things.

On August 12, 1999 the veteran's representative requested a 
copy of the veteran's claims file so that he could write a 
valid appeal.  The RO sent a copy of the claims file to the 
veteran's representative on September 1, 1999.  On December 
13, 1999, the veteran's representative submitted a 
substantive appeal.  In a February 2000 letter, the RO 
notified the veteran that his substantive appeal was untimely 
because it was received well after the time limit for filing 
a substantive appeal, which, in this case, was October 10, 
1999, 60 days after issuance of the SOC.  

The December 2002 Joint Motion indicates that the Board 
should consider whether a written communication faxed to the 
RO in April 1999 by the veteran's then-representative 
constituted a timely substantive appeal even though it was 
received prior to issuance of the statement of the case.  The 
Joint Motion cites to the case of Archbold v. Brown, 9 
Vet.App. 124 (1996).

The express wording of 38 U.S.C.A. § 7105(a) states that 
"appellate review will be initiated by a notice of 
disagreement and completed by a substantive appeal after a 
statement of the case is furnished..."  It appears that the 
Court has found in Archbold that issuance of an SOC is not an 
absolute requirement for acceptance of a substantive appeal.  
See Archbold v. Brown, 9 Vet. App. 124, 132 (1996).  However, 
the Board believes that the facts of the present case are 
distinguishable from those presented to the case in Archbold.  
None of the special circumstances identified by the Court in 
Archbold appear to be present here.  In the present case, the 
RO issued an SOC in August 1999 and promptly advised the 
veteran that the communication received in December 1999 
could not be accepted as a timely substantive appeal.  
Moreover, the December 1999 communication was not accepted 
and reviewed directly by the Board, thus creating a possible 
waiver situation.  See Beyrle v. Brown, 9 Vet. App. 24, 27-28 
(1996).  Further, because it was not received by the Board, 
there was no action required by the Board to notify the 
veteran if the statement was not sufficient to constitute an 
appeal.  See Archbold, 9 Vet. App. at 132.  The present case 
is not one where the appellant was misled by either the RO or 
the Board into believing that a timely appeal had been 
completed from the September 1998 rating decision.  The Board 
finds that even assuming that there were communications 
received prior to the statement of the case which otherwise 
meet the criteria set forth in 38 C.F.R. § 20.202, the 
exception to the statutorily mandated sequence of filing a 
substantive appeal after issuance of an SOC which the Court 
appears to have set forth in Archbold does not apply under 
the circumstances of the present appeal.  The Board finds the 
clear language of 38 U.S.C.A. § 7105 controlling in this 
case.

Subsequently, in its August 2007 order, the Court requested 
that the Board discuss the October 1998 VA Form 9 submitted 
by the veteran and determine whether this document may be 
construed as a timely substantive appeal.

First, the Board notes that both the October 1998 VA Form 9 
is dated prior to the issuance of the August 1999 SOC.  As 
above, "appellate review will be initiated by a notice of 
disagreement and completed by a substantive appeal after a 
statement of the case is furnished..."  Since both the 
October 1998 VA Form 9 is dated prior to the issuance of the 
August 1999 SOC it cannot be considered a substantive appeal.  
A substantive appeal must be filed after an SOC.  
Furthermore, in an October 1998 Report of Contact the 
veteran's then representative indicated that the October 1998 
VA Form 9 should be interpreted as the veteran's NOD.  The 
October 1998 VA Form 9 may not be construed as the veteran's 
NOD and his substantive appeal.  Therefore, the October 1998 
VA Form 9 cannot be construed as the veteran's substantive 
appeal.

The Board does note the August 12, 1999, letter dated after 
the SOC in which the veteran's then-representative requested 
a copy of the veteran's claims file "in order . . . to write 
a valid appeal to BVA."  However, the Board finds that this 
document cannot be reasonably construed as either a 
substantive appeal or as a request for an extension.  The 
letter did not request any extension of time and plainly 
indicated that it was not the "valid appeal" to which it 
referred.  Moreover, the record shows that the requested 
copies of the veteran's records were sent to the 
representative on September 1, 1999.  It therefore appears 
that the RO's response to the request for records was prompt.  
There was no unreasonable delay which might arguably warrant 
a finding of an implicit extension.  Even if the Board were 
to find that the 60-day period to file a substantive appeal 
after issuance of an SOC did not start to run until the 
requested records were furnished on September 1, 1999, the VA 
Form 9 received on December 13, 1999, would still be 
untimely.

The veteran and his representative have also argued that the 
August 1999 SOC was, in fact, not an SOC, but a rating 
decision.  They note that the findings in the August 1999 
statement of the case were different from the September 1998 
rating decision.  In September 1998, the RO found that no new 
and material evidence had been submitted.  The August 1999 
SOC indicates that, at that time, the RO found that new and 
material evidence had been submitted, but the claim was still 
denied upon de novo review.

While the August 1999 SOC was different from the September 
1998 rating decision in finding that new and material 
evidence had been submitted, the Board finds that there is no 
statutory prohibition against the RO's action.  The SOC was 
not a new decision, but exactly what it was labeled, an SOC.  
The law provides that, when an NOD is timely filed, the RO 
must reexamine the claim and determine if additional review 
or development is warranted.  If no preliminary action is 
required, or when it is completed, the RO must prepare an SOC 
pursuant to 38 C.F.R. § 19.29, unless the matter is resolved 
by granting the benefits sought on appeal or the notice of 
disagreement is withdrawn by the appellant or his or her 
representative.  38 C.F.R. § 19.26.  The Board notes that 
this regulation directs the RO to reexamine a claim after 
receipt of a notice of disagreement, but prior to issuance of 
an SOC, which the RO did.  Thus, the Board finds the context 
of this regulation is such that it is contemplated that there 
would be differences between the original determination which 
gave rise to the notice of disagreement and the subsequent 
statement of the case based on the required re-examination of 
the case performed by the RO.

At the July 2008 hearing, the veteran's current 
representative questioned why the evidence presented at a 
January 1999 RO hearing and evidence submitted in December 
1999 was not included in an SOC.  The January 1999 SOC did 
include reference to the January 1999 hearing.  As for the 
evidence submitted in December 1999 to which the 
representative refers, that evidence was submitted with the 
VA Form 9 received in December which is at issue.

Thus, the Board finds that there was no document received 
within one year of notice of the September 1998 decision, or 
within 60 days of the August 1999 SOC, that could be 
reasonably construed as a Substantive Appeal regarding the 
September 1998 decision, or as a request for an extension 
under 38 C.F.R. § 20.303.  

In conclusion, the record shows that the veteran's 
substantive appeal to the September 1998 rating decision was 
not timely filed.  Furthermore, the record does not reflect 
that a timely request for an extension of the time limit for 
filing his substantive appeal was made by the veteran.  See 
38 C.F.R. §§ 3.109(b), 20.303.  The September 1998 rating 
decision therefore became final. 38 U.S.C.A. § 7105(c).

	2.  Service Connection for a Low Back Disorder

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service. 38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred 
in service alone is not enough; there must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity. 38 C.F.R. § 
3.303(b). 

Additionally, for veteran's who have served 90 days or more 
of active service during a war period or after December 31, 
1946, certain chronic disabilities, such as arthritis, are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from service. 
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).

Relevant Medical History

An October 17, 1951 clinical record indicates that the 
veteran fell on board his ship the previous night and struck 
his left lumbosacral area.  The veteran reported marked 
tenderness over the area.  It was noted that X-rays revealed 
no fracture, but the spine had definite arthritic changes.  
The reported assessment was rheumatoid arthritis.

A clinical record from the U.S.S. Hector shows that on 
October 16 the veteran slipped and fell on a wet deck hitting 
his back on a life line stanchion.  He reported pain in the 
right sacroiliac region after the fall.  The veteran was able 
to move all muscle groups in his legs but was complaining of 
severe pain over the injured area.  He was given morphine for 
pain. X-rays did not reveal any evidence of fracture.  The 
veteran was placed at bed rest with extension of the spine.  
On October 17, the veteran reported much less pain that 
morning.  Physical examination revealed a slight scoliosis 
with convexity to the left and considerable muscle spasm over 
the injury site.  It was very tender in the region.  
Reflexes, muscle power and sensation was intact in both legs.  
The impression was contusion of the right sacroiliac region 
and rule out fracture.  The veteran was to be sent to the 
U.S. Naval Hospital in Yokusuka for evaluation and 
disposition.

A record from the U.S. Naval Hospital shows that on October 
17, 1951, it was noted that the veteran slipped and fell on a 
wet deck hitting his back on a life line stanchion.  The 
veteran was unable to get up so he was taken by litter to 
sickbay where he remained overnight and then was brought to 
the hospital.  He reported low back pain present with motion 
and ending when the veteran lay still.  Physical examination 
revealed a small abrasion over the right posterior superior 
iliac spine.  There was mild tenderness at the site of the 
abrasion.  The range of motion of the back was complete 
without pain.  The initial impression was contusion of the 
right low back.  An X-ray report indicated that there was no 
evidence of osseous trauma but there was a suggestion of a 
sclerosis of the left sacroiliac joint.  On October 18, the 
veteran was comfortable.  On October 19, cotton was removed 
from the veteran's ears.  October 23, the veteran was 
ambulatory without difficulty and was comfortable.  A summary 
on this date was that the veteran had a contusion of the 
right low back.  He was asymptomatic and recovery was 
complete.  He may be returned to duty fit for the same.  He 
was discharged, fit for duty, on October 26.

After October 26, 1951, the service medical records are 
silent as to any further complaints of, diagnosis of, or 
treatment for any low back disability for the remaining three 
years of the veteran's active duty service.  In February 
1953, the veteran was examined and found physically qualified 
for transfer.  In March 1955, the veteran was examined and 
found physically qualified for transfer.  Clinical evaluation 
of the spine was determined to be normal at the time of the 
service discharge examination in April 1955.

An April 1954 document from the U. S. Naval Ship Repair 
Facility No 3923 indicates that the veteran's request to 
marry had been approved.

Private clinical records from Dr. H. A. Spady, dated from 
1965 to 1969 did not reference the presence of a back 
disability.

The next evidence of record of a low back disability is dated 
in the 1970's.

In January 1976, D. E. Bolin, D.C., completed a form entitled 
"Physician's Initial Report of Work Injury or Occupational 
Disease."  The chiropractor reported that the veteran 
injured his back in January 1976 while dumping a bucket of 
broken glass.  The diagnosis was slight mid-thoracic strain 
and moderate lumbosacral sprain with a grade one (left) fifth 
lumbar nerve.  It was opined that the injury would not be 
permanent and that remission should be in four or five weeks.

A chiropractor treated the veteran from 1974 to 1977.  The 
diagnoses were muscle spasms to the cervical and lumbar 
muscles.

April and May 1976 clinical records indicated that X-rays 
were interpreted as revealing asymmetry of the sacroiliac 
joints with unsharpness on the left side and almost complete 
fusion secondary to ankylosing spondylitis.  Mild 
degenerative changes were noted on the lower lumbar spine 
with degenerative lipping at the L4-5 level.  Intervertebral 
disc spaces appeared normal.

In July 1976, Dr. D. E. Poulson wrote that he saw the veteran 
for the first time in May 1976 with complaints of lumbar pain 
with onset while emptying a can weighing 250 to 300 pounds.  
The veteran also reported that he injured his back in 1970 
and was hospitalized for two days and did not have further 
problems until the current episode.

An August 1976 myelogram revealed probable central herniated 
disc of L4-L5.  An annular defect was present at C6-C7.

In January 1977, Dr. J. W. White reported that the veteran 
injured his low back in 1970 when he bent over to pick up a 
piece of paper.  The veteran recovered but still experienced 
a few bouts of low back pain.  In January 1976, the veteran 
fell with a can of produce at work and injured his back 
again.  It was specifically noted that the veteran did not 
have any other serious accidents.  The impression was 
possible lumbar disk herniation syndrome.

In February 1977, the Social Security Administration 
determined that the veteran was disabled as of January 2, 
1976 due to degenerative disc disease and low back strain.

In April 1977, the veteran submitted an initial claim of 
entitlement to service connection for a back injury which 
reportedly occurred in 1951 or 1952.  He indicated that he 
had received treatment from a Dr. R. Johansen in 1956 and 
from Dr. L.W Nickila in 1964.  The veteran also indicated 
that he had received treatment from three other health care 
providers.  The RO sent letters to Dr. R. P. Gingerick for 
treatment in 1964 and 1965, to Dr. J. W. White for treatment 
in 1977, and to Dr. D. E. Poulson for treatment from 1976 to 
1977.

In May 1977, R.L. Johansen, D.C., was sent a letter from the 
RO requesting records of treatment for the veteran in 1956.  
The chiropractor responded the same month that he did not 
have any records dated back to 1956 and that he was only 
required to maintain records for a period of seven years.

In May 1977, R. S. Ketchum, D.C., responded to a request for 
medical records, indicating that the had treated the veteran 
for headaches, neck aches and low back problems between May 
1974 and April 1977.  The diagnosis was muscle spasm to 
cervical and lumbar muscles.

In May 1977, Dr. V. D. Casterline reported that he was 
consulted one time by the veteran for back problems in April 
1976.  The veteran informed the physician that he had a back 
injury in 1970 when X-rays were taken and another back strain 
in 1972.

In May 1977, D. E. Bolin, D.C., reported that he had last 
seen the veteran in January 1976 and that the veteran 
returned to work.  The diagnosis was slight mid-thoracic 
strain and moderate lumbosacral sprain.

In May 1977, Dr. D. E. Poulson reported that he had been 
treating the veteran since May 26th, 1977 for chronic lumbar 
pain.  The veteran had onset of the lumbar pain in January 
1976, when he was emptying a heavy can into a drop box 
resulting in immediate pain.  The physician also referenced a 
two day hospitalization for a back injury which occurred in 
1970 while the veteran was working for Boise Cascade.

In August 1977, Dr. D. E. Poulson, reported that he had been 
treating the veteran for lumbar and cervical spine pain since 
May 1976.  The onset of the pain was an industrial accident.

In November 1977, a private physician, Dr. R.H. Post, 
reported that he examined the veteran with a main complaint 
of back problems.  The veteran denied any significant trouble 
with his back prior to an on the job injury which occurred in 
January 1976.  The veteran reported he injured his back at 
that time when he was lifting an estimated 250 pound garbage 
can.  It was noted that April 1976 X-rays were interpreted as 
revealing abnormalities of the sacroiliac joints with a 
suggestion of a complete fusion on the left side as well as 
mild degenerative changes at L4-5.  The physician noted that 
the changes demonstrated on X-ray presumably pre-existed the 
January 1976 injury.  The veteran stated that he had been 
hospitalized for three days in 1970 and that he had right leg 
and hip bruises which occurred after a fall aboard a ship in 
1952.  There were no permanent residuals.  The impression 
after physical examination was chronic cervical and lumbar 
pain.  X-rays suggested obliteration of the left sacroiliac 
joint and that, combined with a somewhat diminished chest 
expansion, might suggest an ankylosing spondylitis or Marie- 
Strumpel arthritis but the absence of changes in the anterior 
longitudinal ligaments might argue against that diagnosis.  
Considerable functional overlay was evident.  Physical 
findings were not impressive.  The physician noted that the 
abnormality of the pelvis and lumbar spine undoubtedly pre- 
existed the accident in question.

In January 1978, the veteran was granted a 50 percent 
unscheduled disability by the Workers Compensation Board of 
the State of Oregon for an industrial injury which occurred 
while the veteran was employed by Mayfair Market.

In April 1979, a private physician, DR. C. I. Tsai, noted 
that the veteran began to experience pain across the low back 
in January 1976 while dumping a heavy can weighing 250 pounds 
overhead.  The veteran also reported a low back injury due to 
a fall which occurred in 1952.  The veteran informed the 
physician that he was hospitalized for three months after the 
fall followed by recovery. In 1970, he had a "catch" in his 
low back without sciatica for which he was hospitalized for 
five days followed by recovery.  The impression was severe 
bilateral L5 radicular compressions due to traumatic 
herniation nucleus pulposus L4-5 and right C7 radicular 
compression due to a traumatic herniation nucleus pulposus 
C6-7, related to an injury that occurred on January 2, 1976, 
from history.  The physician commented that it was obvious 
that the veteran's condition had been deteriorating since 
January 2, 1976.

In June 1979, Dr. R. H. Post reported that he was treating 
the veteran for the first time since November 1977 for back 
problems.  The clinical impression after physical examination 
was chronic cervical and lumbar pain with 
spondyloarthropathy.  It was apparent to the physician that 
the veteran's back pain began at the time of the injury in 
January 1976.

A December 1979 hospitalization record included a final 
diagnosis of bilateral L5 and S1 radicular compression due to 
traumatic herniation nucleus pulposus L5-S1, midline, and 
right S1 radicular compression probably due to disc 
herniation L5-S1 on the right side.  Right C6 and C7 
radicular compression due to traumatic herniation nucleus 
pulposus C5-6 and C6-7, related to injury in January 1976..

In April 1981, the veteran reported to Dr. C. I. Tsai a 
history of increasing low back pain since January 1981.  The 
impression was severe bilateral L5 and S1 radicular 
compressions due to chronic herniated nucleus pulposus at L4- 
5 and probably at L5-S1 related to an injury on January 2, 
1976, by history.  The physician noted a deterioration of the 
veteran's condition when compared with an evaluation 
conducted in December 1980.

In December 1981, R. L. Johansen, D. C., reported that the 
veteran had been a patient of his in 1956.  He had complaints 
at that time related to low back trouble.  In January 1982, 
Dr. C. C. Peterson reported that he did not have any records 
for the veteran. He only kept records of patients seen in the 
last ten years.

In January 1982, the veteran was examined by three 
physicians.  The reported history was that the veteran 
injured himself in January 1976 while lifting a garbage can.  
Since that time, the veteran had a long period of treatment 
by various doctors.  Physical examination revealed moderate 
interference from functional disturbance during the 
examination which was manifested by inconsistent behavior and 
some refusals as well as the pain behavior pattern.  The 
pertinent diagnoses were chronic lumbar strain superimposed 
on degenerative disc disease between L4 and the sacrum 
inclusive and some reported disk protrusion.  Functional 
overlay with oversomatization was also diagnosed.

In February 1982, Dr. C. C. Peterson wrote that the veteran 
informed the physician that he had been seen in February 1956 
because of low back pain subsequent to an injury which 
occurred in service in October 1951.  The veteran reportedly 
continued to have symptoms since the date of the injury.

In April 1982, the veteran's spouse submitted a statement 
indicating that she knew him since the beginning of 1952.  
The spouse reported that the veteran injured his back in 
October 1951 after a fall.  She stated that the veteran did 
not recover from his in-service back injury but continued to 
be bothered by it for the remainder of his active duty 
service necessitating light duty assignments.  The spouse 
also indicated that the veteran sought treatment for his back 
problems in January and February of 1956 from Dr. C. C. 
Peterson and Dr. R. Johansen.

A psychiatric examination which was conducted in October 1982 
resulted in a finding that the veteran did not have 
appreciable degree of psychiatric impairment.  The examiner 
commented that the veteran made up his mind that he was 
totally disabled and tended to refuse to consider any 
possibility of additional help.  The veteran reported that he 
had spine problems throughout his adult life which was 
apparently evaluated in service.  It was also noted that the 
veteran was a prisoner of war (POW).

At the time of an initial medical examination in April 1984, 
it was noted that the veteran injured his back in January 
1976 while moving a garbage can.

At the time of a May 1984 psychological screening evaluation, 
the veteran reported that he initially hurt his back while in 
the Navy and had ongoing problems for which he had filed a 
claim with VA.  He reported that he injured his back and neck 
in January 1976 while lifting a heavy garbage can.  The 
examiner noted a number of inconsistencies.  The veteran 
entered the examiner's office without noticeable difficulty, 
which included climbing a flight of stairs.  At one point, 
the veteran reported that he had owned and operated several 
gas stations and spoke of some of the difficulties in dealing 
with people and their vehicles.  At a later point, however, 
he claimed he was having problems with an old pickup truck 
and claimed to have very limited mechanical knowledge or 
background which facts seemed diametrically opposed to the 
examiner.  Another inconsistency noted was in the test 
results.  The veteran reported that he read a great deal and 
had completed two years of community college yet testing 
results would lead one to believe that he would have a great 
deal of difficulty participating in any kind of training 
program.  The veteran's entire focus appeared to be one of 
convincing the examiner that he was permanently and totally 
disabled and incapable of pursuing any type of employment.  
The examiner concluded that the veteran's interview was 
fraught with inconsistencies.  The examiner opined that the 
veteran had not made any substantial commitment to attempt to 
return to work and his efforts appeared to be directed in the 
opposite direction.  The examiner wrote that monetary 
enumeration for maintaining the disabled behavior of the 
veteran was clearly not indicated and in fact was 
contraindicated.  The diagnostic impression was 
psychophysiologic reaction.

A May 1984 Vocational Discharge Summary indicates that the 
veteran was completely unmotivated to return to work and that 
the only reason he went to the center was to strengthen his 
case for permanent total disability by his own admission.  A 
psychologist interpreted the veteran's test scores as not 
accurately indicating the veteran's aptitudes or abilities 
and were representative of one who was attempting to 
demonstrate a need for total disability.  A separate 
physician found that a physical examination was also not 
accurate.  The physician found that there was simply too much 
functional interference to make a very accurate estimate of 
real limitations.  The patient seemed to be trying hard to 
portray total permanent disability.  The veteran denied any 
hobbies or daily activities other than sitting in the house 
reading the bible but it was noted that his hands were 
heavily calloused and had ground in dirt, indicating that he 
was involved in some activity other than reading the bible.  
Because the veteran was so reluctant to disclose his 
activities, the interview went nowhere.  The veteran informed 
someone at that time that he served in the navy with the 
special forces.

November 1984 letter from Dr. C. I. Tsai included an 
impression of bilateral L5 and S1 radicular compression due 
to chronic herniated nucleus pulposus L4-5 and L5-S1 related 
to injury from January 1976 by history.

In January 1988, Dr. C. I. Tsai examined the veteran.  His 
impression at that time was bilateral L5 and S1 radicular 
compression with neurogenic bladder due to chronic herniation 
of nucleus pulposus L4-5 and L5-S1 definitely related to his 
injury of January 1976.

A January 1988 private hospitalization report includes a 
final diagnosis of bilateral L5 and S1 radicular compression 
with neurogenic bladder due to compression on the cauda 
equine from herniation of nucleus pulposus L4-5 and L5-S1, 
chronic, with caudal stenosis at L4-5, L5-S1 bilaterally, 
related to injury in January 1976.

In January 1989, the veteran was informed that his return to 
work assistance might end because of his failure to 
cooperate.  It was also noted that the veteran had lied about 
visiting a community college to take placement testing and to 
discuss an entry program.  A January 1989 letter also 
reference the lie about the veteran's activities at a 
community college.

In February 1989, the veteran was informed that his 
eligibility for vocational assistance was ended, in part, for 
misrepresentation of a matter which was material to the 
evaluation of eligibility or the provisions of vocational 
assistance. 

In April 1992, Dr. J. L. Hubbard, wrote that the veteran 
injured his back running to a gun station on a battleship.  
He slipped and fell onto a lower deck of the ship, striking 
his low back.  It was reported that the veteran recovered 
from this and worked for 20 years without problems.  The 
impression was left L4-L5 radiculopathy with moderate left 
leg weakness.  The veteran was status post decompressive 
laminectomy by history at L4 and L5.

The veteran was examined by two physicians in May 1992.  It 
was noted that he was injured in January 1976 while lifting a 
heavy garbage can.

A July 1992 private surgical record includes the notation 
that the veteran was disabled following an injury which 
occurred while he was in the military.

In a July 1997 buddy statement from the veteran's brother, 
PAM, it was reported that the veteran hurt his back on board 
ship.

In December 1997, WMB submitted a statement indicating that 
he served on active duty with the veteran.  WMB reported that 
the veteran was unable to climb stairs during active duty so 
he was assigned to light duty.

Additional statements from AH and CF indicate that the 
authors had knowledge of the veteran's in-service back 
injury, his light duty status and his post-service back 
problems.

A July 1998 statement from the veteran's brother PAM 
indicates the author knew the veteran injured his back during 
active duty as he served with the veteran for over a year on 
the USS Hector.  The veteran sought treatment for his back 
many times during active duty.  The veteran had to be 
transferred to light duty.

In July 1998, the veteran's then-representative submitted a 
statement from WMB which indicated that he knew the veteran 
injured his back during military service and that he was 
placed on light duty because of the injury.  He reported he 
worked with the veteran for almost two years and opined that 
the veteran's back got worse not better.

In a July 1998 statement, the veteran's spouse reported that 
she met him shortly after his accident, that he continued to 
have back problems thereafter and was placed on light duty.  
The veteran sought treatment for back pain after his 
discharge.

In August 1998, the veteran's then-representative submitted a 
transcript of an interview he conducted with the veteran in 
January 1998.  When asked about his military accident, he 
reported that the last thing he remembered was crossing a 
deck towards a ladder and then he woke up in sick bay.  The 
veteran was informed that he fell and hit his back.  He was 
sent to Yokasuka Naval Hospital where X-rays were taken.  He 
was in a wheelchair for a few days.  The veteran denied that 
he was fit for duty at the time of his discharge from the 
hospital.  He returned to his ship, changed his rating, and 
was transferred to the main deck on light duty due to back 
problems.  He was assigned to worked on the Polaris for three 
weeks where he did nothing.  He returned to his original ship 
where his rating was changed again from seaman to fireman 
where he worked in the tool room handing out tools.  He 
stayed there for about one year.  He was then transferred to 
shore duty in Yokasuka in a ship repair facility.  He 
reported that he met his wife on a hospital ship.  At the 
time of his discharge, he reported that, in addition to a 
knee problem which was noted on the separation examination, 
he also had problems with his back, a hearing problem, a toe 
problem and two teeth which were knocked out.  He reported 
that he informed the examiner of back problems at that time 
and the doctor said that the veteran probably always had 
problems with it.  He reported that the service medical 
records were incomplete in that they did not evidence 
treatment he received for a big toe injury which occurred 
while he was in Yokasuka.  He indicated that he sought 
treatment from Dr. C. C. Peterson and Dr. R. Johansen in mid 
1955.  He was informed by Dr. C. C. Peterson that he had 
chronic lower back strain.  He was hospitalized in 1971 for 
back problems after picking up a piece of paper.  He injured 
his back again in 1973 and in 1976.

In August 1998, the veteran alleged that the service medical 
records were inaccurate when reporting that he was fit for 
duty at the end of his treatment for back problems.  The 
veteran opined that he was really discharged because space 
was needed at the facility for more seriously injured men.

In November 1998, D.E. Bolin, D.C., reported that the veteran 
had been his patient in the early sixties through to the 
early seventies for chronic spinal dysfunction that 
"reportedly" was the result of a military accident.  The 
information was based on the physician's memory as records of 
this treatment had been destroyed some time prior.

In a November 1998 letter to the RO, Dr. R. H. Post reported 
that he was an orthopedic surgeon who performed a single 
medical examination on the veteran in November 1977 in 
connection with an on the job injury to the low back which 
was incurred in January 1976.  The physician reported that he 
had been requested by the veteran and his representative to 
provide an opinion as to whether the veteran's October 1951 
back injury could possible be the source of the veteran's 
ongoing spinal problems.  It was the physician's opinion that 
there was a link.  It was noted that the magnitude of the 
service-connected injury was sufficient to cause a loss of 
consciousness (although the medical record did not reflect 
that claim) and to necessitate several days of 
hospitalization.  The physician noted that, although the 
veteran was discharged as fully recovered and fit for duty, 
there was reasonable evidence that subsequent duties were 
modified and that he continued to have problems while in the 
Navy.  The physician found the fact that the discharge 
examination made no mention of the back disability was not 
surprising in view of its cursory nature and the failure to 
even record the facts of the injury and hospitalization.  The 
physician noted that there was also evidence that the veteran 
continued to have back problems after his discharge as there 
was evidence that the veteran had seen Drs. Johansen and 
Peterson in Oregon in 1956.  It was also noted that the 
veteran allegedly saw other doctors in the 1960's but those 
records were defunct.  Dr. R. H. Post noted that testimony 
suggested that the veteran's back had always been compromised 
after the 1951 impact.  Prior to 1976, the veteran had also 
been treated in 1970 and 1972.  The physician noted that his 
analysis of the X-ray findings at the time of his examination 
of the veteran in November 1977 revealed specific changes at 
the L4-L5 level, which although characterized as slight, also 
corresponded with the level that was identified as the point 
of the initial injury in October 1951.  The changes 
demonstrated in the X-ray were certainly not the result of 
the 1976 accident.  While the changes could be seen as a 
consequence of normal aging in a 43 year old male, changes of 
ageing tended to be diffuse and not localized to a single 
level.  It was also more likely with individuals with heavy 
use of the spine which was not the veteran's pattern.  August 
1976 and December 1978 myelograms confirmed the presence of 
intervertebral disc damage at L4-L5, which was the level 
implicated in the service medical records.  The physician 
found that it was possible that the veteran's spine problems 
could be entirely independent of the October 1951 injury but 
the correlation between the physical findings in 1951 with 
the subsequent site of the veteran's problems suggested the 
1951 injury can be viewed as a reasonably possible source of 
initial damage to the L4-L5 disk and contribution to the 
veteran's ongoing and current problems.

The veteran testified at a local RO hearing in January 1999.  
He reported that he was unconscious after the initial fall in 
1951.  He was treated on the U.S.S. Hector and then 
transferred to Yokasuka.  The veteran denied that his back 
pain subsided at all during his 10 days of hospitalization.  
He reported that he was incapable of walking for a period of 
time and had to use a wheel chair.  He testified that he was 
unable to return to full duty after the accident because he 
couldn't climb ladders.  He reported that his military duties 
changed several times due to back problems.  He was treated 
for dental trauma while stationed at a ship repair facility.  
He alleged that he sought treatment many times at sick bay 
for back problems.  He reported that he had problems with 
cotton in his ears which had to be removed.  This caused the 
veteran to be held over for discharge for five additional 
days in order for surgery to be performed.  He testified that 
he was continually seeing doctors for back problems from the 
time of his separation until 1976.  The veteran reported that 
he did not seek benefits for many years because he was 
informed that if the injury was not in his "214" he would 
not receive service connection.  The veteran did not know 
what his medical records included until his representative 
showed them to him.  The veteran's spouse testified that she 
first met the veteran while he was in the hospital in 
Yokasuka in October 1951.  She reported that he had 
continuous back problems since the in-service injury.  He 
also received treatment from physicians prior to 1976 for 
back problems.

In December 1999, a polygraph examiner reported that he had 
examined the veteran in November 1999.  It was the examiner's 
opinion that the veteran was being truthful when he reported 
that he had nearly constant back pain between discharge and 
1976 and he was also being truthful when he stated that he 
consulted several doctors between the time of discharge and 
1976.

In December 1999, a polygraph examiner reported that he had 
obtained a copy of the previous polygraph examination of the 
veteran.  It was opined that the veteran was truthful when he 
reported that he had had nearly constant back pain between 
discharge and 1976 and that he was also being truthful when 
he indicated that he had seen several doctors between 
discharge and 1976 for back pain.

The veteran appeared at a hearing conducted in October 2004.  
He testified that he was watching a movie when general 
quarters was sounded.  The veteran was not sure if general 
quarters was sounded during combat.  He did not remember any 
more until he woke up in sick bay.  A doctor informed him 
that he was being sent to a hospital in Japan because he had 
no feeling from his legs down.  At the hospital, the veteran 
requested to return to his ship because his brother was 
coming aboard.  After the accident, he could not perform his 
full duties.  He was assigned to light duty.  He met his 
spouse while in the hospital in Japan.  He also damaged a 
tooth while on active duty which was repaired.  He testified 
that he had ongoing problems with his back after the 
accident.  He was hospitalized for back problems at Salem 
Hospital in 1970 and 1972.  These records are not available.  
He injured his back again in 1976.  He testified to the 
different back treatment he received between discharge and 
1976.

In January 2005, a private physician, R. N. Phelps, reported 
that he had been contacted by the veteran's representative to 
determine if a 1951 in-service injury was causally related to 
the veteran's current back problems which became severe in 
1976 and have remained so since that time.  The physician 
wrote that, assuming the correctness of the statement that 
the veteran had ongoing back problems between 1951 and 1976, 
albeit less severe than after 1976, and based on records 
forwarded for review, it was opined that there was a direct 
causal relationship between the 1951 injury and the 1976 and 
ongoing disability.  The physician wrote that, in the absence 
of any other known trauma between 1951 and 1976, it can be 
said to be more likely than not that the veteran's original 
injury in 1951 was causally related to his back problems in 
1976 and thereafter.  The physician included excerpts of the 
medical and testimonial evidence he reviewed.

A second physician, Dr. F. A. Graf, also provided an opinion 
as to the etiology of the veteran's back problems in January 
2005.  The opinion was based on the veteran's January 1999 
hearing transcript, medical records documenting an injury 
onboard ship in 1951 and subsequent medical treatment in 
Japan; permission to marry granted the veteran with medical 
examination, statements from the veteran, his spouse, 
statements from other servicemen providing documentation of 
the 1951 injury and subsequent re-injury in 1976, the results 
of polygraph examinations, medical opinion letters from Dr. 
Johansen, Dr. Peterson, Dr. Bowen, providing documentation of 
treatment from 1951 and 1976, medical opinion letter from Dr. 
Post dated 1977 and 1979, medical reports from Drs. Robinson, 
Wilson. and Osdell from 1982, medical opinion letters from 
Drs. Stanford and Snodgrass dated in May 1992, surgical 
operative note of Dr. Hubbard and discharge summary from 
1992, X-rays reports from 1976, medical opinion letter from 
Dr. Post dated in November 1998 and VA Supplemental Statement 
of the Case from July 2004.  The physician noted that the 
material provided documented an in-service injury to the low 
back and on-going back pain since the time of the injury 
which continued through 1976.  It was the physician's opinion 
that the veteran's condition of low back pain was initiated 
by the 1951 injury and that as a consequence of that injury 
changes developed in both the L4-L5 lumbar disc and facet 
joint levels and the sacroiliac joints.  The changes within 
the sacroiliac joints have been accentuated by an additional 
diagnosis of Marie-Strumpell's ankylosing spondylitis.  The 
1951 injury was the most likely initiating cause of 
progressive change at the L4-L5 level intervertebral disc, 
causing chronic pain and disruption of basic functional 
movement and patterns of bending and stooping and lifting and 
carrying for many years.   The changes affected the veteran's 
duty status for the remainder of this time in the service.  
Following discharge, the veteran experienced an additional 
work related injury in 1976 and the already weakened 
intervertebral disc sustained further injury.  The diagnosis 
of Marie-Strumpell's ankylosing spondylitis was a 
contributing factor to the current disability but the changes 
within the intervertebral disc at the L4-L5 level are not 
likely to have been cause by the more generalized spinal and 
sacroiliac inflammation associated with Marie-Strumpell's 
ankylosing spondylitis.  The examiner opined that in the 
absence of any other known trauma between 1951 and 1976, it 
was more likely than not that the veteran's 1951 injury was 
the primary cause of the spinal condition up to 1976 and 
beyond, with superimposed injuries subsequent to 1976.

Analysis

In this case, medical evidence shows a current diagnosis of a 
low back disorder as shown by several private treatment 
records from the 1970s to the present.  The evidence also 
suggests a link between the veteran's current back disorder 
and his time in service.  As described above, Dr. R. H. 
Post's November 1998 letter,   R. N. Phelps' January 2005 
letter, and Dr. F. A. Graf's January 2005 letter all 
attribute the veteran's current back disorder to his in-
service injury.  These opinions provide a plausible basis to 
conclude that the veteran's current low back disorder is 
related to service.  While the Board questions the bases of 
these opinions, there are no other contrary opinions of 
record.  Accordingly, resolving all reasonable doubt in favor 
of the appellant, the Board finds that the evidence supports 
service connection for a low back disorder.  38 U.S.C.A. § 
5107(b).  

Notice and Assistance

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

With regard to the timeliness issue, the Board points out 
that it is not required to discuss the VCAA.  The VCAA 
essentially clarifies VA's duty to notify claimants of any 
information that is necessary to substantiate a claim for 
benefits, and codifies VA's duty to assist.  The facts of 
this case are not in dispute; rather, this case involves pure 
statutory interpretation.  The Court has specifically held 
that the VCAA does not affect matters on appeal when the 
question is limited to statutory interpretation.  See Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001), Cf. Smith v. 
Gober, 14 Vet. App. 227, 231-32 (2000).  Accordingly, the 
VCAA is inapplicable to this case.

Finally, with regard to the service connection issue, the 
Board is granting in full the benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be 
further discussed.


ORDER

The veteran's substantive appeal from a September 1998 rating 
decision was not timely filed; the September 1998 rating 
decision became final.

Service connection for a low back disorder is granted.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


